DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office Action in response to communications received 08/26/2022.  No Claims have been canceled. Claims 1, 3 and 25 have been amended.  New claim 26 has been added.  Therefore, claims 1-26 are pending and addressed below.
Information Disclosure Statement
The IDS submitted 03/16/2022 and 08/26/2022 have been reviewed and considered. 
Response to Amendment/Arguments
Drawings
The amendments to the specification are sufficient to overcome the objection of the drawings set forth in the previous Office Action.  The examiner withdraws the objection of the drawings. 
Claim Rejections - 35 USC § 101
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive. 
In the remarks applicant argues that the claimed subject matter is not directed toward any enumerated abstract ideas under step 2A prong 1 under the 2019 USPTO guidance or Alice decision.  Specifically applicant argues that case law and guidelines the claimed subject matter are not abstract because the claimed limitations do not fall within the abstract groupings.  Applicant argues with respect to the methods of organizing human activity, the claimed subject matter as a whole are directed toward data object-oriented application and determining a set of actions based on the object-oriented application which has been orchestrated.  The examiner respectfully disagrees.  Forming data objects is mere data manipulation.  The purpose of the data manipulation in the claimed limitations is for the purpose of manipulating data for analysis in order to determine a set of actions for a targeted action.  The specification in para 0017 makes clear that the purpose of the data analysis claimed is to predict whether a consumer is likely to make a purchase and determine whether to cause of an advertisement to be conveyed to the consumer.   (see also para 0044).  Although the limitations themselves does not limit the “set of actions” to a commerce process, the specification makes clear that the purpose of the data analysis and the “set of actions” are explicitly for commercial purposes.  Case law has precedent that when considering patent eligibility determination also includes the specification. (see Alice).  Accordingly in light of the specification, the claimed subject matter under step 2A prong 1 is directed toward abstract subject as found in methods of organizing human activity.  
In the remarks applicant argues the claimed subject matter provides subject matter which cannot reasonably be performed using mental processes pointing to the limitations object oriented application/service, forming a library or framework of classes and forming plurality of object-manipulation functions.  The applicant’s argument is persuasive.  The concept of mental process under step 2A prong 1 is withdrawn from the analysis.  
In the remarks applicant argues that the claimed subject matter improves a technological result and is not directed toward an abstract idea.  Specifically applicant points to Enfish, McRO, Finjan and BASCOM argues the claimed subject matter similar to McRO provides an improved way and limited rules for achieving a desired result rather than the result itself.  The claim limitations recite a specific way the object oriented application is orchestrated by forming a plurality of objects comprising different sets of attributes/events, forming object-oriented labeled data sets, forming a library of classes with a plurality of object-manipulation functions to leverage respective classes.  Applicant argues that the specification way of the orchestration includes “assigning ...targeted action to a ...subset of classes from the library...”, “determining ...based on the assigning, the set of actions to achieve...” which recite specific way of achieving this result and limited rules that improve upon other methods.  The examiner respectfully disagrees.  McRO rules provides instructions for computer to perform a process that allows computers to perform process that previously could only be perform manually.  This is not the case or purpose of the argued rules.  The assigning and determining has nothing to do with improvement of computer functions or capability or to solve a problem rooted in technology as found in the cases stated above.  The purpose of the rules claimed is to manage and organized data for analysis.  For data, mere “manipulation”  has not been deemed a transformation. Digitech Image v. Electronics for Imaging (Fed. Cir. 2014), CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994),  Intellectual Ventures I LLC v. Erie Indemnity Corp., No. 2017-1147 (Fed. Cir. Nov. 3, 2017) (non-precedential).  Whether the transformation is extra-solution activity or a field-of-use (i.e., the extent to which (or how) the transformation imposes meaningful limits on the execution of the claimed method steps). A transformation that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more (or integrate a judicial exception into a practical application). Mayo, 566 U.S. at 76, 101 USPQ2d at 1967. The Supreme Court disagreed, finding that this step was only a field-of-use limitation and did not provide significantly more than the judicial exception. Id. See MPEP § 2106.05(g) & (h).  The rejection is maintained. 
In the remarks applicant argues that the claimed subject matter recite a specific ordered combination that provides significantly more than the alleged abstract idea.  Specifically applicant argues that the previous Office Action incorrectly concluded that the claims cannot amount to significantly more than the alleged idea.  The claimed limitations as amended provide details for the claimed “forming” and “orchestrating” as the “forming of plurality of objects” is understood in the art of object-oriented modeling and “orchestrating ...an object oriented application or serve” is understood in the art.  Applicant further points to the specification para 217-221.  Applicant argues that the limitations are not merely data management.  The examiner respectfully disagrees.  Applicant states on the record that “forming of plurality of objects” and “orchestrating ...an object oriented application or serve” is understood in the art.   According applicant admits that such object-oriented process are well-known and understood and therefore, do not provide the significantly more required under step 2B.  The rejection is maintained.
In the remarks applicant argues that based on the arguments discussed above, the amended independent claims 1 and 25 are patent eligible.  The examiner respectfully disagrees see response above.  The rejection is maintained.
Claim Rejections - 35 USC § 103
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive. 
In the remarks applicant argues that the prior art references fail to teach “forming object oriented labeled datasets based on event and the attributes of each of the datasets”, the examiner respectfully disagrees.  The prior art Severin teaches classifier using descriptors including datatype descriptors (para 0042), wherein the prior art teaches object oriented programming that defines datatype of data structure, where the data structure becomes a class and function (para 0065), wherein the prior art teaches datatype descriptor assigning an attribute or parameter instance.  The rejection is maintained. 
In the remarks applicant argues that the prior art references fail to teach “forming a library or framework of classes with a plurality of object-orientation modelors”, the examiner respectfully disagrees.  The prior art Severin teaches an association model is a cross reference table defining many to many relationship (para 0039) wherein the prior art teaches generating database tables where database implementation includes attribute accessors/descriptors, constructor accessors, attribute descriptors where each databased accessor is an instance is a row in a database table (para 0191-0193, para 0198, para 0460).  See also Abstract
In the remarks applicant argues that based on the deficits discussed above, dependent claims are allowable over the prior art references.  The examiner respectfully disagrees.  See response above.  The rejection is maintained. 
Claim Interpretation
The limitation ensembling in the specification is defined as gathering and analyzing outputs and combining decisions from multiple models to improve performance (para 0131 section f)...ensembling function used to combine subset of library or framework classes (para 0218 section 12A and section 21D).  Therefore, the examiner is interpreting the term “ensembling” to be analogous to “assembling”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-26 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-24:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a tangible non-transitory machine readable medium, as in independent Claim 1 and the dependent claims. Such mediums fall under the statutory category of "manufacture." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more.  Manufacture claim 1 recites a instructions to (1) obtain datasets (2) orchestrating object orientated application by forming plurality of objects (3) forming object-oriented labeled dataset (4) forming a library of classes (5) forming first training dataset (6) training a machine learning model on first training dataset ... (7) forming the library (8) forming plurality of object-manipulation functions (9) receiving ...request to determine set of actions to achieve (10) determine set of actions to achieve and (11) performing set of actions.  The claimed limitations which under its broadest reasonable interpretation, covers when considered as a whole the claimed subject matter is directed toward receiving, organizing, manipulation and management of relational data and/or datasets which can be found in the sub-category of business relations, analyzing the data in order to predict or achieve business related actions. Such concepts can be found in the abstract category of Methods of Organizing Human Activity.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of Methods of Organizing Human Activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to (1) obtain datasets-insignificant extra solution of gathering data (2) orchestrating object orientated application by forming plurality of objects- common practice of data manipulation for relational dataset processes (3) forming object-oriented labeled dataset –mere data manipulation (4) forming a library of classes-classifying data- a common business practice in data management (5) forming first training dataset – common process in business data analysis (6) training a machine learning model on first training dataset ... – common process in business data analysis (7) forming the library- mere data manipulation and organization (8) forming plurality of object-mere data manipulation functions (9) receiving ...request to determine set of actions to achieve-insignificant extra solution activity (10) determine set of actions to achieve based on probability- a common business practice and (11) performing set of actions- common business practice. For data, mere “manipulation”  the paradigmatic ‘abstract idea,’" has not been deemed a transformation. Digitech Image v. Electronics for Imaging (Fed. Cir. 2014), CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994),  Intellectual Ventures I LLC v. Erie Indemnity Corp., No. 2017-1147 (Fed. Cir. Nov. 3, 2017) (non-precedential) Whether the transformation is extra-solution activity or a field-of-use (i.e., the extent to which (or how) the transformation imposes meaningful limits on the execution of the claimed method steps). A transformation that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more (or integrate a judicial exception into a practical application). Mayo, 566 U.S. at 76, 101 USPQ2d at 1967. The Supreme Court disagreed, finding that this step was only a field-of-use limitation and did not provide significantly more than the judicial exception. Id. See MPEP § 2106.05(g) & (h) . The examiner notes that the claim limitations fails to apply any of the processes in a practical application but rather focuses solely on the receiving and manipulation of data in order to determine an action. 
The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the system at each step of the process is purely in terms of results desired and devoid of implementation of details.  This is true with respect to the limitations “orchestrating object orientated application by forming plurality of objects”, “forming object-oriented labeled dataset”, “ forming a library of classes” and “forming plurality of object-manipulation” as the claimed limitations do not provide any details related to the “orchestrating”, “forming” functions recited.  The specification discloses the “orchestrating” as it relates to the claimed limitations, as using processors to implement an object-oriented application or service. Where the orchestrating of the object application forms objects of different attributes, forms labeled datasets, libraries, and function where the functions leverage classes among the library in order to determine a set of actions (see para 0008, para 0218).  However, the specification provides expected results and no particular technical process to implement as it relates to a technical process that goes beyond high level functions with an expected result in the realm of data management/manipulation.  The claim limitations are silent with respect to a technical process for the function “forming a first training dataset” and “forming the library”.  With respect to the “training...first machine-learning modeling pipeline on the first training dataset by adjusting parameters of the ...modeling pipeline comprising optimizing an objective function indicating accuracy” which is high level and lacks technical disclosure.  Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
When considered as a combination of parts, the combination of Limitations 1 and 2-5 are directed toward data object-oriented processing of received data-directed toward data manipulation forming object oriented datasets, libraries and training datasets using object-oriented programming a common business practice.  The combination of limitations 6-8 is directed toward training a learning model using trained dataset, forming a library and plurality of data objects using the results of the data classification of limitations 1-5.  The combination of limitations 1-8 and 9-11 is directed toward receiving a request related to the data organized of limitations 1-8 and determining actions based on probability analysis and performing the action based on the analysis – a common business practice.  The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology, but rather data object-oriented processes for use in determining an action.  Data manipulation and organization for business practices without imposing meaningful limits upon the abstract idea has been determined by the courts to be abstract. 
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter when considered as a whole classifies and analyzes data in order to predict and perform a business based action and fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The “training ...learning model” step lacks technical disclosure and fail to provide a technical process that goes beyond data manipulation, organization and analysis in order to predict and perform a business related action. The functions recited in the claims recite the concept of retrieving, organizing and manipulating related data for use in determining actions which is a process directed toward a common business practice.      
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to manage, organize, manipulate and object-oriented related data for use and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include a non-transitory machine-readable medium storing instructions executed by one or more processors–is purely functional and generic.  Nearly every computer implemented process will include a “non-transitory machine-readable medium storing instructions executed by one or more processors” capable of performing the basic high level functions required by the claims.  The claim is silent with respect to a specific unique technical process to form data objects, forming library of classes, form plurality of objects of different attributes, forming object-oriented labeled datasets, forming a library/framework of classes, forming training datasets and forming the library/framework based on adjusted parameters of the trained modeling pipeline or forming plurality of object-manipulation functions to leverage respective classes among the library. . As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers. 
Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using one or more processors to formulate object-oriented datasets and libraries----are some of the most basic functions of a computer for managing related data.  All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “obtaining, orchestrating, forming and determining” ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented object-oriented programming. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional.  The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the forming data object-oriented datasets is well known and conventional the examiner provides:
Applicant rebuttal response dated 07/27/2022 wherein the applicant admitted on the record that “forming of plurality of objects” is understood in the art of object-oriented modeling and “orchestrating ...an object oriented application or serve” is understood in the art of object oriented applications.  (see pages 23 of 29).  The specification with respect to machine training also lacks technical disclosure with respect to training machine learning models or training datasets (see para 0003, para 0043,  para 0061, para 0103-0104, para 0177 wherein the specification discloses any types of models may be applied with different types of training depending on model used, para 00179, para 00218 (specifically sections 3A, 5A, 17B, 9C, 26D).  In para 0218 the specification focuses on the datasets and parameters being adjusted and fails to provide any technical process that goes beyond what a generically programmed model could perform (see para 0043).  With respect to the “forming libraries” the specification and claims lack technical disclosure, but instead recite a high level function with an expected results or discloses composition of class of collection of items (see specification para 0008,  para 0141, para 0158-0159, para 0166, para 0171, para 0187, para 0199, para 0281 section 1A, 3A, 10B, 31B, 8C, 15D)
Additional evidence includes:
US Pub No. 2017/0052766 A1 by Garipov teaches adding  label data instantiates distinct objects and the generation of root container object data  where data is referenced by the label object.  Data objects are created/designated by characteristics of form of data; US Pub No. 2001/0047385 A1 by Tuatini is cited for teaching the creation of data object that correspond to specified tags/labels and filtered by class.   US Patent No. 6,088,693 A by Van Huben et al. is cited for teaching formation of object oriented database. 
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-24 these dependent claim have also been reviewed with the same analysis as independent claim 1.  Dependent claim 2 is directed toward adding version numbers to datasets, encoding datasets in dimensional star schema- directed toward well-known and understood process in object-oriented programming and data manipulation- see US Patent No. 9,542,466 B1 by Duffield; US Patent No. 5,751,958 A by Zweben et al; US Pub No. 2004/0199517 A1 by Casati et al; US Pub No. 2004/0064456 A1 by Fong et al.  GB 2517932 by Billing.  Dependent claim 3 is directed toward forming training datasets, training a training model by adjusting parameters and storing adjusted parameters –well known and understood technology and data manipulation, with trivial mention of machine learning as the process is so high level that any training process of data could be applied for basic modelling of data.  Dependent claims 4 and 5 are directed toward training comprises steps for training-training trivial mention of well understood technology.  Dependent claim 6 is directed toward content of logs- non-functional descriptive subject matter which carries no patentable weight and abstract.  Dependent claim 7 is directed toward plurality of enterprise entities and predicted targeted action -  a common business practice.  Dependent claim 8 is directed toward assigning targeted action to subset of objects, determining subset classes from library- directed toward data classification a common business practice.  Dependent claim 9 is directed toward adding new objects-well known and understood technology.  Dependent claim 10 is directed toward object characteristics- data content abstract subject matter.  Dependent clam 11 is directed toward structure of datasets-abstract subject matter and well known and understood technology.  Dependent claim 12 is directed toward a sequence function with the intended use to change collection of events into timer sequences, a feature function with the intended use to gather features of object orientation model for use in second object orientation model, an economic function for the intended use to gather objectives and constraints, employ allocation algorithm and ensembling function for the intended use to combine subset of classes- mere data gathering and manipulation. Dependent claim 13 and 16 are directed toward functions arranged to perform in series- well known understood technology.  Dependent claims 14 and 18 are directed toward functions to change orders based on action- a common business practice.  Dependent claims 15 and 20 are directed toward a scaled propensity modelor to calculate probability, a timing modelor to calibrate moments in time of customer likely action, an affinity modelor to capture ranked likes/dislikes of customers, best action modelor to create framework for concurrent performance index of target action at different points in time of customer journey, cluster modelor to group customer based on behavior-directed toward common business practice of predicting customer behavior and actions to target related to customer.  Dependent claim 17 is directed toward modelors performing in parallel- well known understood technology.  Dependent claim 19 is directed toward actions comprising plurality of sub-targets and targets happen at different times- a common business practice.   Dependent claim 21 and 22 are directed toward data object formed according to ontology events- well known understood technology.  Dependent claim 23 is directed toward forming datasets according to hierarchial taxonomy of event- well known and understood technology.  Dependent claim 24 is directed toward determining actions required- a common business practice.     The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 2-24 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claim 25:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 25. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. Method claim 25 steps corresponds to medium claim 1 instructions.  Therefore, claim 25 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward mental processes and methods of organizing human activity previously discussed with respect to claim 1.
STEP 2A Prong 2: Method claim 25 steps corresponds to medium claim 1 instruction.  Therefore, claim 25 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements beyond the abstract idea include a one or more processors–is purely functional and generic. Nearly every processor for implementing a method is capable of performing the basic computer functions -of “obtaining data, orchestrating object orientated applications by forming object datasets, labeled datasets, libraries and forming object manipulation functions to leverage a class; receiving request, assigning actions and determining likelihood of actions”  - As a result, none of the hardware recited by the method claim offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
Method claim 25 steps corresponds to medium instructions of claim 1.  Therefore, claim 25 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 1, the limitations when considered individually, as a combination of parts or as a whole fail to provide any indication that the elements recited are unconventional or otherwise more than what is well understood, conventional, routine activity in the field.  
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 26.  However, the body of the claim has limitations elements which are not method steps.  The limitations “a cluster modelor used to group...”, “a sequence function used to change...”,”a feature function used to gather...”, “an economic function used to gather...employ....”, “an assembly function used ot combine...”, “at least some targets ...are expected to happen at different times...”, “a scaled propensity modelor used to calculate...”, “ a timing modelor used to calibrate moments in time ...”, “an affinity modelor used to capture ...”, “a best action modelor used to create a framework...”,“communications to consumers by an enterprise”, “communications to an enterprise by consumers”, “purchases by consumers from an enterprise”, “non-purchase interactions by consumers with an enterprise”, “a customer relationship management system of an enterprise “, “the enterprise is a credit card issuer...”, “the enterprise is a lender...”, the enterprise is an insurance company.,.”, “the enterprise is an insurance company ...”, “the enterprise is a vehicle seller ...”, “the enterprise is a seller of goods...” are not method steps but instead appear to be a machine.  Therefore, the claim limitations as a whole falls within one or more statutory categories.   According to MPEP 2173.05 (p) [R-5] II, a claim that is directed to neither a “process” nor a “machine” but rather embraces or overlaps two different statutory classes of invention in non-statutory. 35 USC 101 is drafted so as to set forth the statutory classes of invention in the alternative only.  Therefore, claim 26 is rejected under 35 USC 101.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 26 recites method steps (1) obtaining data (2) orchestrating object-oriented application by forming objects, forming object oriented datasets (3) adding numbers to datasets (4) adding surrogate keys to datasets (5) encoding datasets in dimensional schema (6) grouping customers based on behavior (7) forming plurality of object oriented functions to leverage class among the library (8) change collection events into time sequences (9) gather feature and use features in object-oriented modeler (10) gather economic objectives and constraints of entity (11) employ algorithm to maximize objective (11) combine subset of the library (12) receiving a request to determine set of actions to achirid of a targeted action (13) targets of sub-targets to happen in future (14) assigning targeted action to subset classes (15) determining set of actions (16) forming a library of classes (17) calculate probability (18) calculate moments in time customer to likely engage in action (19) capture ranked likes/dislikes of entity’s customers (20) create framework for performance index of targeted action at different points (21) communications to consumers by enterprise (22) purchases by consumers from enterprise (22) non-purchase interactions by consumers with an enterprise (23) targets action predicting whether customer will default (24) targets action predicting whether customer will borrow (25) targets action predicting whether customer will file a claim (26) targets action predicting whether customer will sign-up for insurance (27) targets action predicting whether customer will purchase vehicle (28) targets action predicting whether customer will file warranty claim. The claimed limitations which under its broadest reasonable interpretation, covers performance collecting, organizing and classifying customer behavior data, analyzing customer behavior data in order to predict a business activity.  This concept is found in the sub-category of commercial and marketing activities of the abstract category Methods of organizing human activity.   This concept is enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of Methods of organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to (1) obtaining data -insignificant extra solution activity (2) orchestrating object-oriented application by forming objects, forming object oriented datasets - common practice of data manipulation for relational dataset processes (3) adding numbers to datasets -directed toward data organization and manipulation (4) adding surrogate keys (identifiers used in databases) to datasets – common practice is data organization and storage (5) encoding datasets in dimensional schema -common practice in dimensional data modelling and analysis (6) grouping customers based on behavior- common practice is data organization and business data analysis (7) forming plurality of object oriented functions to leverage class among the library –mere data manipulation (8) change collection events into time sequences – data manipulation (9) gather feature and use features in object-oriented modeler – model composition of gathering model features (10) gather economic objectives and constraints of entity- common business practice  (11) employ algorithm to maximize objective – common business practice (11) combine subset of the library- data organization  (12) receiving a request to determine set of actions of a targeted action- insignificant extra solution activity of receiving business data (13) targets of sub-targets to happen in future- common business practice  (14) assigning targeted action to subset classes- data organization and common business practice  (15) determining set of actions-common business practice (16) forming a library of classes- data organization (17) calculate probability- mathematical concept and common business practice  (18) calculate moments in time customer to likely engage in action - mathematical concept and common business practice (19) capture ranked likes/dislikes of entity’s customers- common business practice  (20) create framework for performance index of targeted action at different points – data organization and analysis common business practice (21) communications to consumers by enterprise – common business practice (22) purchases by consumers from enterprise  – common business practice (22) non-purchase interactions by consumers with an enterprise – common business practice (23) targets action predicting whether customer will default (24) targets action predicting whether customer will borrow  – common business practice (25) targets action predicting whether customer will file a claim  – common business practice (26) targets action predicting whether customer will sign-up for insurance – common business practice (27) targets action predicting whether customer will purchase vehicle (28) targets action predicting whether customer will file warranty claim  – common business practice.   For data, mere “manipulation” of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994).  Whether the transformation is extra-solution activity or a field-of-use (i.e., the extent to which (or how) the transformation imposes meaningful limits on the execution of the claimed method steps). A transformation that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more (or integrate a judicial exception into a practical application). Mayo, 566 U.S. at 76, 101 USPQ2d at 1967. The Supreme Court disagreed, finding that this step was only a field-of-use limitation and did not provide significantly more than the judicial exception. Id. See MPEP § 2106.05(g) & (h).  The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the system at each step of the process is purely in terms of results desired and devoid of implementation of details.    Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
When considered as a combination, the combination of Limitations 1 and 2-8 are gathering and organizing business data for analysis – mere data manipulation and common business practice.  The combination of limitations 1-8 and 9 are directed toward applying technology to organize and classify data for analysis.  (see MPEP 2106.05 (c)).  The combination of limitations 1-9 and 10-20 are directed toward gathering and maximizing business objectives by using the data collected, classified and organized in limitations 1-9 and determining business actions based on the objectives and calculated probability and customer behavior - directed toward business data management and analysis and marketing business practices.  The combination of limitations 1-20 and 21-28 is directed toward applying technology to organize, classifying and analyze received business data in order to apply business objective analysis to the received data and customer behavior so that probability of likely actions can be determined- directed toward a business process of classifying customer behavior data, analyzing customer behavior data in order to predict a business activity..  Although object-oriented technology is cited in the claim language, the limitations are not directed toward improvement to object oriented technology or computer capability or a solution to a problem rooted in object oriented technology or modelling technology, instead the limitations merely apply object-oriented and modelling technology to organize, classify and analyze business data in order to determine probability of business objective activity analyzing customer behavior and business applications in multiple industries. The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology.  
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of applying oriented object and modelling technology to organize, classify and analyze customer behavior and business objectives in order to determine probability of business actions which is a process directed toward a business practice.      
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to apply technology to organize, classify and analyze business data in order to predict target business actions based on business objectives and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, an particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include one or more processors obtaining data, orchestrating object-oriented application by forming plurality of objects, forming object-oriented labeled datasets, adding version numbers to datasets, adding primary surrogate keys to datasets, encoding datasets in a model and updating the version, receiving a request, assigning targeted actions, determining set of actions to achieve, forming a library; including a cluster modelor for the intended use to group data; including a scaled propensity modelor for the intended use to calculate; including a timing modelor for the intended use to calibrate; an affinity modelor for the intended use to capture ranked likes/dislikes; including a best action modelor for the intended use to create a framework; including a customer relationship management system of an enterprise.  The “cluster modelor”, “scaled propensity modelor”, “timing modelor”, “affinity modelor”, “action modelor” and “customer relationship management system” do not perform any functions in the claim limitations.  The customer relationship management system does not even provide an intended use but is merely recited in the claim limitations.  With respect to the processor functions “obtaining data,  receiving a request, assigning targeted actions, determining set of actions to achieve, forming a library”, such processes can be performed using any generically programmed processor.  With respect to the processor functions “orchestrating object-oriented application by forming plurality of objects, forming object-oriented labeled datasets, adding version numbers to datasets, adding primary surrogate keys to datasets, encoding datasets in a model and updating the version and forming a library” such object-oriented programming is well known and understood and a common use for such technology is to analyze business data in order to determine probability of a business action.  Using object oriented programming on received raw data where the object-oriented functions include forming data objects, forming object oriented labeled datasets, adding version numbers and adding surrogate keys to datasets and encoding datasets in dimensional models are basic processes in object oriented coding while encoding object oriented datasets in dimensional models are basic application of object oriented data object.  Evidence of object orientation of data objects includes: US Pub No. 2018/0136912 A1 by Venkataramani – forming objects, labeled datasets, forming libraries, and encoding datasets to models (see para 0049, para 0051-0052, para 0125); US Patent No. 9,246,869 B2 by Pfitzner et al; US Patent No. 8,984,050 B2 by Hanumolu et al; Understanding the object version number by Sagarmalla; Object identifiers, keys, and surrogates -object identifiers revisited by Wieringa et al 
All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional.  See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “generating”, “transmitting”, “intercepting”, identifying”, “determining”, “replacing” and “routing' ... are functions can be achieved by any general purpose computer without special programming"). None of the claimed activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these object oriented functions/activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
US Pub No. 2005/0185844 A1 by Ono et al; US Pub No. 2003/0043388 A1 by Andrews et al;  US Pub No. 2015/0161476 A1 by Kurz et al; US Patent No. 6,215,898 B1 by Woodfill et al; US Pub No. 2011/0019921 A1 by Hamada; US Pub No. 2015/0172626 A1 by Martini; US Pub No. 2016/0005156 A1 by Wang; US Pub No. 2012/0130245 A1 by Chono
Applicant rebuttal response dated 07/27/2022 wherein the applicant admitted on the record that “forming of plurality of objects” is understood in the art of object-oriented modeling and “orchestrating ...an object oriented application or serve” is understood in the art of object oriented applications.  (see pages 23 of 29).  The specification with respect to machine training also lacks technical disclosure with respect to training machine learning models or training datasets (see para 0003, para 0043,  para 0061, para 0103-0104, para 0177 wherein the specification discloses any types of models may be applied with different types of training depending on model used, para 00179, para 00218 (specifically sections 3A, 5A, 17B, 9C, 26D).  In para 0218 the specification focuses on the datasets and parameters being adjusted and fails to provide any technical process that goes beyond what a generically programmed model could perform (see para 0043).  With respect to the “forming libraries” the specification and claims lack technical disclosure, but instead recite a high level function with an expected results or discloses composition of class of collection of items (see specification para 0008,  para 0141, para 0158-0159, para 0166, para 0171, para 0187, para 0199, para 0281 section 1A, 3A, 10B, 31B, 8C, 15D)
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to Claim 26:
The preamble of Claim 26 recites the claimed subject matter is directed to the statutory category of a method.  However, as discussed above in with regards to 35 USC 101, rejection, these claim recites a plethora of machine structure without any method steps.  according MPEP 2173.05 (p) [R-5] II, “a single claim which claims both an apparatus and method steps of using the apparatus is indefinite under 35 USC 112, second paragraph.  Therefore claim 26 is rejected under 35 USC 112, second paragraph for being directed toward a system/machine and steps.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3-6, 8-11 and 21; Claim 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2018/0040064 A1 by Grigg et al (Grigg) in view of US Pub No. 2005/0005261 A1 by Severin, and further in view of CN 105190564 B by Chan et al. (Chan)
Claim Interpretation: The specification discloses attributes as segments based on time (para 0043), demographics, age, geolocation, income, children (para 0045)
In reference to Claim 1:
Grigg teaches:
A tangible, non-transitory, machine-readable medium storing instructions that when executed by one or more processors effectuate operations ((Grigg) in at least para 0057) comprising:
obtaining, with one or more processors, for a plurality of entities, datasets ((Grigg) in at least FIG. 5, FIG. 15, para 0049, para 0068, para 0091, para 0116, para 0232, para 0283, para 0293, para 0309), wherein:
the datasets comprise a plurality of entity logs [record] ((Grigg) in at least para 0088, para 0293, para 0309);
the entity logs comprise events involving the entities ((Grigg) in at least para 0046, para 0049-0050, para 0052, para 0068, para 0083, para 0107-0108);
at least some of the events are actions by the entities ((Grigg) in at least abstract; para 0055-0057, para 0068, para 0088, para 0096, para 0107, para 0108);
at least some of the actions are targeted actions;
the entity logs comprise or are otherwise associated with attributes of the entities ((Grigg) in at least abstract; para 0055-0057, para 0068, para 0088, para 0096, para 0107, para 0108); and
the events are distinct from the attributes ((Grigg) in at least para 0068 wherein the prior art teaches outgoing/incoming payments/transaction which is distinct from tax rates, payee address, para 0150 wherein the prior art teaches late payments events which are distinct from levels of debt attribute, para 0083 which teaches received payments which is distinct from tax rates payee address, debt levels; para 0088, para 0094-0095, para 0411 wherein the prior art teaches payee name, address, tax rates);
orchestrating, with one or more processors, an object-orientated application or service ((Grigg) in at least FIG. 2; para 0076, para 0081, para 0196, para 0409);  ...
receiving, with one or more processors, a request to determine a set of actions to achieve, or increase likelihood of, a given targeted action ((Grigg) in at least Abstract; para 0055-0057, para 0108);
assigning, with one or more processors, the given targeted action to a first subset of classes ....((Grigg) in at least para 0150, para 0154, para 0171, para 0173, para 0274); and
determining, with one or more processors, based on the assigning, the set of actions to achieve, or increase likelihood of, ...((Grigg) in at least para 0161, para 0171-0173, para 0274)
performing at least some of the set of actions to achieve or increase likelihood of the given targeted action. ((Grigg) in at least FIG. 6 ref # 680; FIG. 9 ref # 950, FIG. 10; para 0165, para 0188, para 0192-0194)
Grigg does not explicitly teach:
forming a plurality of objects, wherein each object of the plurality of objects comprises a different set of attributes and events ;
forming object-oriented labeled datasets based on the event and the attributes of each of the datasets;
forming a library or framework of classes with a plurality of object-orientation modelors, wherein forming the library or framework of classes comprises:  and 
forming a first training dataset from the datasets; 
training, with one or more processors, a first machine-learning modeling pipeline on the first training dataset by adjusting parameters of the first machine-learning modeling pipeline, wherein training comprises optimizing a first objective function that indicates an accuracy of the plurality of object-orientation modelors in generating the library or framework of classes; and
forming the library or framework based on the adjusted parameters of the  trained first machine learning modeling pipeline;  
forming a plurality of object-manipulation functions, each function being configured to leverage a respective class among the library or framework of classes;
... the given targeted action to a first subset of classes from the library or framework of classes of the object-orientated application or service; and
the given targeted action using a first subset of the plurality of object-manipulation functions leveraging the first subset of classes from the library or framework of classes of the object-orientated application or service.
Severin teaches:
obtaining, with one or more processors, for a plurality of entities, datasets ((Severin) in at least para 0086, para 0441-0442, para 0449), wherein:
the datasets comprise a plurality of entity logs [event record] ((Severin) in at least para 0133, para 0441);
the entity logs comprise events involving the entities ((Severin) in at least para 0084, para 0086, para 0102, para 0133, para 0146, para 0163, para 0208);
the events are distinct from the attributes;
orchestrating, with one or more processors, an object-orientated application or service ((Severin) in at least FIG. 8-9; FIG. 11-18, FIG. 20);  by:
forming a plurality of objects, wherein each object of the plurality of objects comprises a different set of attributes and events ((Severin) in at least FIG. 8-9; FIG. 11-15;  para 0042-0043, para 0048, para 0078, para 0151, para 0189, para 0439, para 0442, para 0462, para 0465);
forming object-oriented labeled [descriptor] datasets based on the event and the attributes of each of the datasets ((Severin) in at least para 0042-0043, para 0065, para 0147, para 0151, para 0157, para 0300, para 0420) ;
forming a library or framework of classes with a plurality of object-orientation modelors, ((Severin) in at least Abstract; para 0039, para 0191-0193, para 0198, para 0402, para 0420, para 0460), wherein forming the library or framework of classes comprises 
forming a first training dataset from the datasets ((Severin) in at least para 0065-0066, para 0086, para 0102, para 0257); 
training, with one or more processors, a first machine-learning modeling pipeline on the first training dataset by adjusting parameters of the first machine-learning modeling pipeline, wherein training comprises optimizing a first objective function that indicates an accuracy of the plurality of object-orientation modelors in generating the library or framework of classes ((Severin) in at least para 0079, para 0165, para 0189, para 0191-0193, para 0250 wherein the prior art teaches artificial intelligence created where the computer applies logic to construct patterns, genes or logic, para 0251 wherein the prior art teaches changing connections between nodes and values assigned to the connections, para 0264, para 0266-0268, para 0277-0278, para 0306, para 0308-0309); and...
forming a plurality of object-manipulation functions, each function being configured to leverage a respective class among the library or framework of classes ((Severin) in at least para 0065, para 0079, para 0105, para 0191, para 0193, para 0315, para 0042, para 0046);
assigning, with one or more processors, the given targeted action [attribute] to a first subset of classes ... of the object-orientated application or service ((Severin) in at least para 0130, para 0147, para 0157, para 0293, para 0370), 
Both Grigg and Severin teach the use of object data processing.  Severin teaches the motivation of object oriented programming techniques in order to increase the usability of codes by grouping features and functionality that can reuse a model.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data evaluation process of Grigg which utilize object oriented processes to include the details for the formation of the object for use of Severin since Severin teaches the motivation of object oriented programming techniques in order to increase the usability of codes by grouping features and functionality that can reuse a model.
Chan teaches:
orchestrating, with one or more processors, an object-orientated application or service ((Chan) in at least para 0007, para 0015-0016, para 0018-0020, para 0023-0024, para 0153);  by:
forming a plurality of objects, wherein each object of the plurality of objects comprises a different set of attributes and events ((Chan)) in at least Abstract; para 0001-0002, para 0016, para 0023-0024, para 0028 wherein the prior art teaches attributes such as hobbies, interest, expertise, applied to events such as mobile subscription; para 0033, para 0043-0044, para 0113-0114, para 0151-0152, para 0180, para 0182-0183, para 0190);
forming object-oriented labeled datasets based on the event and the attributes of each of the datasets ((Chan) in at least para 0012, para 0016, para 0033-0035, para 0052, para 0216)
forming a library or framework of classes with a plurality of object-orientation modelors ((Chan) in at least para 0083, para 0088-0089, para 0102, para 0111, para 0118, para 0126, para 0153-0155, para 0176-0182, para 0193-0195); wherein forming the library or framework of classes comprises:
forming a first training dataset from the datasets ((Chan) in at least para 0042); 
training, with one or more processors, a first machine-learning modeling pipeline on the first training dataset by adjusting parameters of the first machine-learning modeling pipeline, wherein training comprises optimizing a first objective function that indicates an accuracy of the plurality of object-orientation modelors in generating the library or framework of classes ((Chan) in at least para 0038, para 0043, para 0047-0048 wherein the prior art teaches change of knowledge elements and adding other algorithms, para 0050,  para 0076-0079, para 0090, para 0094, para 0111, para 0118-0119, para 0152-0154, para 0241, para 0243) ; and
forming the library or framework based on the adjusted parameters of the  trained first machine learning modeling pipeline  ((Chan) in at least para 0083, para 0088-0089, para 0102, para 0111, para 0118, para 0126, para 0141, para 0153-0155, para 0176-0182, para 0193-0195)
forming a plurality of object-manipulation functions, each function being configured to leverage a respective class among the library or framework of classes ((Chan) in at least para 0003-0005, 0007, para 0012, para 0018-0019, para 0022-0023, para 0034, para 0036-0037, para 0040, para 0047);...
assigning, with one or more processors, the given targeted action to a first subset of classes from the library or framework of classes of the object-orientated application or service ((Chan) in at least para 0033-0034, para 0059-0061, para 0090, para 0099-0100, para 0111, para 0114, para 0153); and
determining, with one or more processors, based on the assigning, the set of actions to achieve, or increase likelihood of, the given targeted action using a first subset of the plurality of object-manipulation functions leveraging the first subset of classes from the library or framework of classes of the object-orientated application or service.((Chan) in at least para 0012, para 0020, para 0027-0028, para 0032-0036, para 0038, para 0044-0045, para 0047-0048, para 0051-0052, para 0059-para 0071, para 0078-0079, para 0090, para 0111, para 0118,  para 0124, para 0126, para 0153, para 0191)
Both Grigg and Chan teach the use of object data processing and teach providing a prediction of an action.  Chan teaches the motivation of object oriented classification of facts, information and instruction by applying activity data of other categories based on type of data classified so that the activity may be classified, evaluated and provide a prediction of a target action. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data evaluation process of Grigg which utilize object oriented processes and action prediction process to include the data processing and predictive analysis process of Chan since Chan teaches the motivation of object oriented classification of facts, information and instruction by applying activity data of other categories based on type of data classified so that the activity may be classified, evaluated and provide a prediction of a target action.
In reference to claim 3:
The combination of Grigg, Severin and Chan discloses the limitations of independent claim 1.  Grigg further discloses the limitations of dependent claim 3
(Currently Amended) The medium of claim 1 (see rejection of claim 1 above), wherein the orchestrating further comprises:
Grigg does not explicitly teach:
storing, with one or more processors, the adjusted parameters of the trained first machine-learning modeling pipeline in memory 
Chan teaches:
storing, with one or more processors, the adjusted parameters of the trained first machine-learning modeling pipeline in memory ((Chan) in at least Abstract; para 0031, para 0038-0039, para 0046-0048 wherein the prior art teaches adding new algorithm to the system, para 0088, para 0098-0099, para 0245)
Both Griggs and Chan use machine learning processes to train data for modelling.  Chan teaches the motivation of updating algorithm in the database in respect to adjusted weights.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the machine learning detail processes of Grigg to include updating the weights of models stored of Chan since Chan teaches the motivation of updating algorithm in the database in respect to adjusted weights
In reference to claim 4:
The combination of Grigg, Severin and Chan discloses the limitations of dependent claim 3.  Grigg further discloses the limitations of dependent claim 4
. The medium of claim 3 (see rejection of claim 3 above),
wherein training comprises steps for training (Grigg) in at least FIG. 32; para 0041, para 0406-0407, para 0412-0414)
In reference to claim 5:
The combination of Grigg, Severin and Chan discloses the limitations of independent claim 1.  Grigg further discloses the limitations of dependent claim 5
The medium of claim 1, wherein the orchestrating further comprises:
forming a second training dataset from the datasets (Grigg) in at least FIG. 32; para 0041, para 0406-0407);
training, with one or more processors, a second machine-learning model on the second training dataset by adjusting parameters of the second machine-learning model to optimize a second objective function that determines the first subset of the plurality of object-manipulation functions [directed toward intended use] (Grigg) in at least FIG. 32; para 0041, para 0406-0409, para 0412-0414); and
Grigg does not explicitly teach:
storing, with one or more processors, the adjusted parameters of the trained second machine-learning model in memory.
Chan teaches:
training, with one or more processors, a second machine-learning model on the second training dataset by adjusting parameters of the second machine-learning model to optimize a second objective function that determines the first subset of the plurality of object-manipulation functions [directed toward intended use] ((Chan) in at least Abstract; para 0031, para 0038, para 0076, para 0245, para 0250-0252, 0257)
storing, with one or more processors, the adjusted parameters of the trained second machine-learning model in memory. ((Chan) in at least Abstract; para 0031, para 0038-0039, para 0046-0048 wherein the prior art teaches adding new algorithm to the system, para 0088, para 0098-0099, para 0245)
Both Griggs and Chan use machine learning processes to train data for modelling.  Chan teaches the motivation of updating algorithm in the database in respect to adjusted weights.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the machine learning detail processes of Grigg to include updating the weights of models stored of Chan since Chan teaches the motivation of updating algorithm in the database in respect to adjusted weights
According to MPEP 2144.04, in light of In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  Therefore, the limitation “second” is mere duplication of parts as the second ...model does not provide an unexpected result.
In reference to claim 6:
The combination of Grigg, Severin and Chan discloses the limitations of independent claim 1.  Grigg further discloses the limitations of dependent claim 6
The medium of claim 1, wherein the plurality of entity logs comprise:
consumers ((Grigg) in at least abstract);
communications to consumers by an enterprise ((Grigg) in at least Abstract wherein the prior art teaches transaction between entities that include time frame of events; para 0044, para 0045, para 0048, para 0052)
communications to an enterprise by consumers ((Grigg) in at least Abstract wherein the prior art teaches transaction between entities that include time frame of events; para 0044-0045, para 0048, para 0052);
purchases by consumers from an enterprise ((Grigg) in at least Abstract wherein the prior art teaches transaction between entities that include time frame of events; para 0044-0045, para 0048, para 0052);
non-purchase interactions by consumers with an enterprise ((Grigg) in at least para 0049-0050, para 0053); and
a customer relationship management system of an enterprise ((Grigg) in at least Abstract wherein the prior art teaches transaction between entities that include time frame of events; para 0044-0045, para 0048, para 0052)
In reference to claim 8:
The combination of Grigg, Severin and Chan discloses the limitations of independent claim 1.  Grigg further discloses the limitations of dependent claim 8
The medium of claim 1, wherein the assignment of the given targeted action to a first subset of classes comprises:
Grigg does not explicitly teach:
assigning the given targeted action to a first subset of the plurality of objects using a second subset of the plurality of object-manipulation functions ((Chan) in at least para 0033-0034, para 0059-0061, para 0090, para 0099-0100, para 0111, para 0114, para 0153); and
determining the first subset of classes from the library or framework of classes of the object-orientated application or service that are related to the first subset of the plurality of objects.
Chan teaches:
assigning the given targeted action to a first subset of the plurality of objects using a second subset of the plurality of object-manipulation functions ; and
determining the first subset of classes from the library or framework of classes of the object-orientated application or service that are related to the first subset of the plurality of objects. .((Chan) in at least para 0012, para 0020, para 0027-0028, para 0032-0036, para 0038, para 0044-0045, para 0047-0048, para 0051-0052, para 0059-para 0071, para 0078-0079, para 0090, para 0111, para 0118,  para 0124, para 0126, para 0153, para 0191)
Both Grigg and Chan teach the use of object data processing and teach providing a prediction of an action.  Chan teaches the motivation of object oriented subset classification of nested classes represented by different states by applying activity data of other categories based on type of data classified so that the activity may be classified, evaluated and provide a prediction of a target action. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data evaluation process of Grigg which utilize object oriented processes and action prediction process to include the data processing and predictive analysis process of Chan since Chan teaches the motivation of object oriented subset classification of nested classes represented by different states by applying activity data of other categories based on type of data classified so that the activity may be classified, evaluated and provide a prediction of a target action..
In reference to claim 9:
The combination of Grigg, Severin and Chan discloses the limitations of dependent claim 8.  Grigg further discloses the limitations of dependent claim 9
The medium of claim 8 (see rejection of claim 8 above),
Grigg does not explicitly teach: 
wherein second subset of the plurality of object-manipulation functions are configured to add new objects to the plurality of objects.
Chan teaches:
wherein second subset of the plurality of object-manipulation functions are configured to add new objects to the plurality of objects ((Chan) in at least para 0016, para 0060-0061)
Both Griggs and Chan toward object oriented data modelling.  Chan teaches the motivation of adding new objects to plurality of objects so that the model may be updated based on the data objects applied using subset resolution object oriented functions in order to enact classification.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the machine learning detail processes of Grigg to include adding new objects of Chan since Chan teaches the motivation of adding new objects to plurality of objects so that the model may be updated based on the data objects applied using subset resolution object oriented functions in order to enact classification
In reference to claim 10:
The combination of Grigg, Severin and Chan discloses the limitations of dependent claim 9.  Grigg further discloses the limitations of dependent claim 10
The medium of claim 9 (see rejection of claim 9 above), wherein the 
Grigg does not explicitly teach “new objects comprise...”
Chan teaches:
new objects comprise  attributes and events related to the given targeted action. ((Chan)) in at least Abstract; para 0001-0002, para 0016, para 0023-0024, para 0028 wherein the prior art teaches attributes such as hobbies, interest, expertise, applied to events such as mobile subscription; para 0033, para 0043-0044, para 0113-0114, para 0151-0152, para 0180, para 0182-0183, para 0190)
Both Griggs and Chan toward object oriented data modelling.  Chan teaches the motivation of adding new objects of attributes and events to plurality of objects so that the model may be updated based on the data objects applied using subset resolution object oriented functions in order to enact classification.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the machine learning detail processes of Grigg to include adding new objects of Chan since Chan teaches the motivation of adding new objects of attributes and events to plurality of objects so that the model may be updated based on the data objects applied using subset resolution object oriented functions in order to enact classification.
In reference to claim 11:
The combination of Grigg, Severin and Chan discloses the limitations of independent claim 1.  Grigg further discloses the limitations of dependent claim 11
The medium of claim 1 (see rejection of claim 1 above), wherein the datasets comprise:
a data frame ((Grigg) in at least abstract, para 0055-0056, where the prior art teaches data of predetermined time frames);
a data stream ((Grigg) in at least para 0068 wherein the prior art teaches data imported from bank feed, para 0293, para 0295);
a column in a table ((Grigg) in at least para 0173-0174);
a row in a column ((Grigg) in at least para 0081);...
structured data ((Grigg) in at least para 0081, para 0196); and
unstructured data ((Grigg) in at least para 0080).
Grigg does not explicitly teach:
a cell in a table;
Chan teaches:
a cell in a table ((Chan) in at least para 0084, para 0099 wherein the prior art teaches source cells of database (i.e. table));
Both Grigg and Chan teaches retrievable data that is stored that is used for analysis.  Chan teaches classification function of calling stack models of a single thread to determine dependencies and that the data is communicated to the call stack from the resource cell between them when two or more call stacks enter/obtain data from the source.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the retrievable data source of Grigg to include source cells of Chan since Chan teaches classification function of calling stack models of a single thread to determine dependencies and that the data is communicated to the call stack from the resource cell between them when two or more call stacks enter/obtain data from the source.
In reference to claim 21:
The combination of Grigg, Severin and Chan discloses the limitations of independent claim 1.  Grigg further discloses the limitations of dependent claim 21. 
The medium of claim 1 (see rejection of claim 1 above), 
wherein the object-oriented labeled datasets formed according to an ontology of events.((Grigg) in at least para 0169, para 0202, para 0348; Table 15, 18, 21)
In reference to claim 25:
The combination of Grigg, Severin and Chan discloses the limitations of independent claim 25.  
The steps of method Claim 25 corresponds to the instructions of Claim 1.  Therefore, Claim 25 has been analyzed and rejected as previously discussed with respect to claim 1.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2018/0040064 A1 by Grigg et al (Grigg) in view of US Pub No. 2005/0005261 A1 by Severin, in view of CN 105190564 B by Chan et al. (Chan), as applied to claim 1 above and further in view of US Pub No. 2013/0151491 A1 by Gislason (Gislason) 
In reference to claim 2:
The combination of Grigg, Severin and Chan discloses the limitations of independent claim 1.  Grigg further discloses the limitations of dependent claim 2
The medium of claim 1, wherein the orchestrating further comprises:
Grigg does not explicitly teach:
adding version numbers to the datasets;
adding primary surrogate keys to the datasets and updating the version numbers; and
encoding the datasets in dimensional star schema and updating the version numbers.
Severin teaches:
adding version numbers to the datasets ((Severin) in at least para 0175, para 0244, para 0362, para 0378-0386);
adding primary surrogate keys to the datasets and updating the version numbers ((Severin) in at least para 0175, para 0257, para 0378-0386, para 0436, para 0577); and
Both Grigg and Severin are directed toward analyzing data using object oriented processes.  Severin teaches the motivation of adding versions to dataset when new data is provided and teaches the motivation of primary keys generated in order to have keys for use to identify data objects of records stored in the database when new records are created.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data evaluation process of Grigg to include updated data versions and primary keys added of Severin since Severin teaches the motivation of adding versions to dataset when new data is provided and teaches the motivation of primary keys generated in order to have keys for use to identify data objects of records stored in the database when new records are created.
Gislason teaches:
adding version... to the datasets ((Gislason) in at least para 0084, para 0219, para 0263, para 0314, para 0321);
adding primary surrogate keys to the datasets and updating the version .. ((Gislason) in at least, para 0005, para 0016, para 0023, para 0026, para 0037, para 0221); and
encoding the datasets in dimensional star schema and updating the version numbers ((Gislason) in at least para 0005, para 0010, para 0020, para 0023, para 0054, para 0137, para 0214, para 0219, para 0226, para 0232, para 0244-0245, para 0252, para 0263-0264, para 0267, para 0321-0322, para 0465).
Both Grigg and Gislason are directed toward analyzing data using object oriented processes.  Gislason teaches the motivation of adding keys for data versions in order to allow different tables of data to be joined when need and teaches the motivation of dimensional data modelling which includes for example star schema modelling in order to para modelling of data with different characteristics.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data evaluation process of Grigg to include updated data versions, primary keys added and dimensional modelling of Gislason since Gislason teaches the motivation of adding keys for data versions in order to allow different tables of data to be joined when need and teaches the motivation of dimensional data modelling which includes for example star schema modelling in order to para modelling of data with different characteristics
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2018/0040064 A1 by Grigg et al (Grigg) in view of US Pub No. 2005/0005261 A1 by Severin, in view of CN 105190564 B by Chan et al. (Chan), as applied to claim 6 above and further in view of US Pub No. 2015/0170288 A1 by Harton et al. (Harton), in view of US Pub No. 2014/0046895 A1 by Sowani et al. (Sowani), in view of US Pub No. Pub No. 2015/0199743 A1 by Pinel et al. (Pinel), in view of Aggregate discounted warranty cost forecasting considering the failed-but-not-reported events by Xin et al. (Xin) in view of WO 2017/081527 A1 by Sinha (Sinha)
In reference to claim 7:
The combination of Grigg, Severin and Chan discloses the limitations of dependent claim 6.  Grigg further discloses the limitations of dependent claim 7
The medium of claim 6 (see rejection of claim 6 above) wherein:
the enterprise is a credit card issuer and the given targeted action is predicting whether a consumer will default ((Grigg) in at least para 0046-0048 wherein the prior art teaches forecasting sales receipts/payments and credit risk, para 0313; Table 10, Table 33-34);
the enterprise is a lender and the given targeted action is predicting whether a consumer will borrow ((Grigg) in at least para 0049-0050, para 0068, para 0083, para 0090);...
Grigg does not explicitly teach:
the enterprise is an insurance company and the given targeted action is predicting whether a consumer will file a claim;
the enterprise is an insurance company and the given targeted action is predicting whether a consumer will sign-up for insurance;
the enterprise is a vehicle seller and the given targeted action is predicting whether a consumer will purchase a vehicle;
the enterprise is a seller of goods and the given targeted action is predicting whether a consumer will file a warranty claim,
the enterprise is a wireless operator and the given targeted action is predicting whether a consumer upgrade their cellphone, or the enterprise is a bank and the given targeted action is predicting GDP variation.
Harton teaches:
the enterprise is an insurance company and the given targeted action is predicting whether a consumer will file a claim ((Harton) in at least para 0030, para 0038)
Both Grigg and Harton are directed toward predictive modelling to determine a business related action.  Harton teaches the motivation of applying predictive models to weather events in order to predict how many insurance claims are expected to be submitted where the claim history of insured customer within weather affected locations are submitted. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data content evaluated in the predictive modelling of Grigg to include insurance claims as taught by Harton since Harton teaches the motivation of applying predictive models to weather events in order to predict how many insurance claims are expected to be submitted where the claim history of insured customer within weather affected locations are submitted.
Sowani teaches:
the enterprise is an insurance company and the given targeted action is predicting whether a consumer will sign-up for insurance ((Sowani) in at least Abstract; para 0029, para 0047);
Both Grigg and Sowani are directed toward predictive modelling to determine an action.  Sowani teaches the motivation of applying predictive models to any of a plurality of industries include insurance industries for predicting the purchase of products in order to determine a likelihood of an entity purchasing a particular product within a time period.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data content evaluated in the predictive modelling of Grigg to include the likelihood of a purchasing of particular products of Sowani since Sowani teaches the motivation of applying predictive models to any of a plurality of industries include insurance industries for predicting the purchase of products in order to determine a likelihood of an entity purchasing a particular product within a time period.
Pinel teaches:
the enterprise is a vehicle seller and the given targeted action is predicting whether a consumer will purchase a vehicle ((Pinel) in at least para 0059-0065);
Both Grigg and Pinel are directed toward predictive modelling to determine an action.  Pinel teaches the motivation of applying predictive models for automobile sellers in order to predict and rank the vehicle models that potential buyer are likely to purchase  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data content evaluated in the predictive modelling of Grigg to include the industry specific modelling of Pinel of vehicle seller since Pinel teaches the motivation of applying predictive models for automobile sellers in order to predict and rank the vehicle models that potential buyer are likely to purchase  
Xin teaches:
the enterprise is a seller of goods and the given targeted action is predicting whether a consumer will file a warranty claim ((Xin) in at least Abstract; Introduction; FIG. 1; section 2, section 3-2, see annotated paragraph)
Both Grigg and Xin are directed toward predicting actions based on user behavior. Xin teaches the motivation of utilizing user likelihood of customer warranty of products that fail but are not reported by using statistical data of customer reporting versus repairs in order to determine warranty cost based on user behavior.    It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data content evaluated in the predictive modelling of Grigg to include modeling warranty reported of Xin since Xin teaches the motivation of utilizing user likelihood of customer warranty of products that fail but are not reported by using statistical data of customer reporting versus repairs in order to determine warranty cost based on user behavior. 
Sinha teaches:
the enterprise is a wireless operator and the given targeted action is predicting whether a consumer upgrade their cellphone, or the enterprise is a bank and the given targeted action is predicting GDP variation ((Sinha) in at least para 0214,  para 0217-0221).
Both Grigg and Sinha are directed toward modelling user behavior to determine an action. Sinha teaches the motivation of utilizing a model to analyze usage behavior in order to determine the best offer for purchasing a particular upgrade or service based on changes in user profile in response to user usage analysis  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data content evaluated in the predictive modelling of Grigg to include modeling for determining an upgrade in mobile phones of Sinha since Sinha teaches the motivation of utilizing a model to analyze usage behavior in order to determine the best offer for purchasing a particular upgrade or service based on changes in user profile in response to user usage analysis
The examiner notes that the claim limitations are distinct and mostly exclusive from each other including exclusive industries.  With respect to the different industries cited in the claim limitations, the prior art provides evidence that predictive models can be applied by the substitution of one industry with another.  The prior art further provides evidence that the use of predictive models and their functions were known in the art in a plethora of  industries.  Accordingly the prior art provides evidence that one of ordinary skill in the art could have substituted one known industry for another, and the results of the substitution would have been predictable.  See KSR
Claim 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2018/0040064 A1 by Grigg et al (Grigg) in view of US Pub No. 2005/0005261 A1 by Severin, in view of CN 105190564 B by Chan et al. (Chan), as applied to claim 1 above and further in view of US Patent No. 10,366053 B1 by Zheng et al (Zheng)
In reference to claim 12:
The combination of Grigg, Severin and Chan discloses the limitations of independent claim 1.  Grigg further discloses the limitations of dependent claim 12
The medium of claim 1 (see rejection of claim 1 above), wherein the plurality of object-manipulation functions comprises:
a sequence function ...((Grigg) in at least para 0043)
an economic function used to:
gather economic objectives and economic constraints of an entity ((Grigg) in at least para 0044-0046, para 0052, para 0055) ; and
Grigg does not explicitly teach:
a sequence function used to change a collection of events into a time sequences for processing;
a feature function used to gather features of a first object-orientation modelor and then use the features in a second object-orientation modelor;
employ an allocation algorithm to maximize the objectives
an ensembling function used to combine a first subset of the library or framework of classes.
Chan teaches:
a sequence function used to change a collection of events into a time sequences for processing ((Chan) in at least para 0003, para 0005, para 0041-0042, para 0049-0050, para 0084, para 0250);
employ an allocation algorithm to maximize the objectives ((Chan) in at least para 0014, para 0027, para 0104, para 0115, para 0148, para 0242); and
Both Grigg and Chan are directed toward sequence processes.  Chan provides the motivation that classification may include sampling interval having time sequence data trend can be of an irregular duration and using sequence processing in order to determine the irregularity in a trend in time sequence data for use in classification.  With respect to the “allocation” limitation.  Chan teaches the motivation for classification monitoring time series data in a class stack allocation in order to estimate and forecast memory capacity requirement to estimate stack growth rate.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify object oriented data analysis process of Grigg to include sequence processing and allocation as taught by Chen since Chan provides the motivation that classification may include sampling interval having time sequence data trend can be of an irregular duration and using sequence processing in order to determine the irregularity in a trend in time sequence data for use in classification.  With respect to the “allocation” limitation.  Chan teaches the motivation for classification monitoring time series data in a class stack allocation in order to estimate and forecast memory capacity requirement to estimate stack growth rate.
Severin teaches:
an ensembling function used to combine a first subset of the library or framework of classes.((Severin) in at least para 0079, para 0086)
Both Grigg and Severin are directed toward object oriented data processing and classification of features/actions.  Severin teaches the motivation of ensembling/assembling to combine classes so that class objects can be mapped to descriptors in the model which allows values of different classes to be compiled without additional coding.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify object oriented data analysis process of Grigg to include the ensembling/assembling process of classes of Severin since Severin teaches the motivation of ensembling/assembling to combine classes so that class objects can be mapped to descriptors in the model which allows values of different classes to be compiled without additional coding.  
Zheng teaches:
a feature function used to gather features of a first object-orientation modelor and then use the features in a second object-orientation modelor ((Zheng) in at least Col 5 lines 35-54, Col 24 lines 58-64, Col 27 lines 10-48, Col 34 lines 52-66, Col 53 lines 17-30);
Both Grigg and Zheng teach object oriented data analysis and training processes.  Zheng teaches the motivation of using the output of a previous model as inputs to another model in order to refine the model for the analysis.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data content input evaluated in the predictive modelling of Grigg to include the output of an algorithm as taught by Zheng since Zheng teaches the motivation of using the output of a previous model as inputs to another model in order to refine the model for the analysis.
In reference to claim 13:
The combination of Grigg, Severin, Chan and Zheng discloses the limitations of independent claim 1.  Grigg further discloses the limitations of dependent claim 12
The medium of claim 12 (see rejection of claim above), 
Grigg suggest but does not explicitly teach –para 0043
Chan teaches
wherein the plurality of object-manipulation functions are arranged to perform in series.((Chan) in at least para 0001, para 0041-0042, para 0056, para 0074, para 0118)
Although Grigg does not explicitly teach functions in series, the prior art does teach that the operation sequence of functions vary or be combined.  Both Grigg and Chan are directed toward analyzing time related data in order to predict actions.  Chan teaches the motivation of functions performed in series in order to determine a trend, variation change, level change or shift in values or predictions and further teaches that functions can be performed sequentially for classification input, assessment input and resolution input as a control function. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand on the details of the sequence modelling of Grigg to include functions performed in series as taught by Chan since Chan teaches the motivation of functions performed in series in order to determine a trend, variation change, level change or shift in values or predictions and further teaches that functions can be performed sequentially for classification input, assessment input and resolution input as a control function.
In reference to claim 14:
The combination of Grigg, Severin, Chan and Zheng discloses the limitations of dependent claim 12  Grigg further discloses the limitations of dependent claim 14
The medium of claim 12 (see rejection of claim 12 above), 
wherein the plurality of object-manipulation functions are arranged to change orders dynamically based on the given targeted action.((Grigg) in at least para 0154, para 0210, para 0415)
Claim 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2018/0040064 A1 by Grigg et al (Grigg) in view of US Pub No. 2005/0005261 A1 by Severin, in view of CN 105190564 B by Chan et al. (Chan), as applied to claim 1 above and further in view of US Pub No. 2002/0138285 A1 by DeCotiis et al. (DeCotiis), in view of US Pub No. 2010/0280927 A1 by Faith et al. (Faith) in view of US Patent No. 10,248913 B1 by Gururajan et al. (Gururajan)
In reference to claim 15:
The combination of Grigg, Severin and Chan discloses the limitations of independent claim 1.  Grigg further discloses the limitations of dependent claim 15
The medium of claim 1 (see rejection of claim 1 above), wherein the plurality of object-orientation modelors comprises:...
Grigg does not explicitly teach:
a scaled propensity modelor used to calculate probability of a customer making an economic commitment;
a timing modelor used to calibrate moments in time when a customer is likely to engage with the given targeted action;
an affinity modelor used to capture ranked likes and dislikes of an entity’s customers for a first subset of targeted actions;
a best action modelor used to create a framework for concurrent Key Performance Index of the given targeted action at different points in a customer’s journey; and
a cluster modelor used to group an entity’s customers based on the customers’ behavior into a finite list.
DeCotiis teaches:
a scaled propensity modelor used to calculate probability of a customer making an economic commitment ((DeCotiis) in at least FIG. 1; Abstract;  para 0006, para 0007, para 0032-0035,para 0113, para 0123, para 0134)
an affinity modelor used to capture ranked likes and dislikes of an entity’s customers for a first subset of targeted actions ((DeCotiis) in at least FIG. 2; para 0002-0003, para 0006; para 0032-0035, para 0046, para 0056, para 0108-0112, para 0117, para 0123, para 0134, para 0151) 
Both Grigg and DeCotiis utilize Object oriented programming in order to analyze transaction information to determine actions.  DeCotiis teaches the motivation of calculating a scaled propensity/likelihood and ranking user preferences of transaction activity in order to provide information to a merchant of products to stock and advertise.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the probable of economic action analysis of Grigg to include calculating a scaled probability/propensity based on economic data of Decotiis since DeCotiis teaches the motivation of calculating a scaled propensity/likelihood and ranking user preferences of transaction activity in order to provide information to a merchant of products to stock and advertise.  .
Faith teaches:
a timing modelor used to calibrate moments in time when a customer is likely to engage with the given targeted action ((Faith) in at Least FIG. 6; para 0128-0124, para 0132-0133);
Both Grigg and Faith are directed toward analyzing transaction information in order to predict transaction related actions.  Faith teaches the motivation of determining a time when a user is most likely to engage in an action as a mechanism to detect possible fraud.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the probable of economic action analysis of Grigg to include applying the time the customer is likely to perform an action as taught by Faith since Faith teaches the motivation of determining a time when a user is most likely to engage in an action as a mechanism to detect possible fraud.
Gururajan teaches:
a best action modelor used to create a framework for concurrent Key Performance Index of the given targeted action at different points in a customer’s journey ((Gururajan) in at least Col 4 lines 34-44, Col 9 lines 57-Col 10 lines 1-3, Col 14 lines 21-28, Col 15 lines 42-Col 17 lines 1-25); and
a cluster modelor used to group an entity’s customers based on the customers’ behavior into a finite list. ((Gururajan) in at least Col 29 lines 40-65, Col 32 lines 55-67, Col 39 lines 7-15)
Both Grigg and Gururajan are directed toward analyzing transaction information in order to predict transaction related actions.  Gururajan teaches the motivation of grouping customer behavior and determining best actions as different points in a journey in order to a ride provider to be able to determine the amount of rides should be available and the best route for each point in a trip.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the probable of economic action analysis of Grigg to include grouping customer behavior and determining best option of Gururajan since Gururajan teaches the motivation of grouping customer behavior and determining best actions as different points in a journey in order to a ride provider to be able to determine the amount of rides should be available and the best route for each point in a trip.
The examiner notes that the claim limitations are obvious variants from each other. The prior art provides evidence that the scope and content of the prior art, whether in the same field of endeavor as that of the applicant’s invention or a different field of endeavor, included a similar or analogous ranking of customer behavior probability.  The prior art provides evidence that based on the intent of the ranking of customer behavior/preferences that there were design incentives or market forces which would have prompted adaptation of the known device (method, or product).  The prior art references provides evidence that the differences between the claimed invention and the prior art were encompassed in known variations or in a principle known in the prior art.  Therefore, one of ordinary skill in the art, in view of the identified design incentives or other market forces, could have implemented the claimed variation of the prior art, and the claimed variation would have been predictable to one of ordinary skill in the art.
In reference to claim 16:
The combination of Grigg, Severin, Chan, DeCotiis, Faith and Gururajan discloses the limitations of dependent claim 15.  Grigg further discloses the limitations of dependent claim 16
The medium of claim 15 (see rejection of claim 15 above), 
Grigg suggest but does not explicitly teach –para 0043
Chan teaches
wherein the plurality of object-orientation modelors are arranged to perform in series.((Chan) in at least para 0001, para 0041-0042, para 0056, para 0074, para 0118)
Although Grigg does not explicitly teach functions in series, the prior art does teach that the operation sequence of functions vary or be combined.  Both Grigg and Chan are directed toward analyzing time related data in order to predict actions.  Chan teaches the motivation of functions performed in series in order to determine a trend, variation change, level change or shift in values or predictions and further teaches that functions can be performed sequentially for classification input, assessment input and resolution input as a control function. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand on the details of the sequence modelling of Grigg to include functions performed in series as taught by Chan since Chan teaches the motivation of functions performed in series in order to determine a trend, variation change, level change or shift in values or predictions and further teaches that functions can be performed sequentially for classification input, assessment input and resolution input as a control function.
In reference to claim 17:
The combination of Grigg, Severin, Chan, DeCotiis, Faith and Gururajan discloses the limitations of dependent claim 15.  Grigg further discloses the limitations of dependent claim 17
The medium of claim 15 (see rejection of claim 15 above), 
wherein the plurality of object-orientation modelors are arranged to perform in parallel.((Grigg) in at least para 0043, para 0123)
In reference to claim 18:
The combination of Grigg, Severin, Chan, DeCotiis, Faith and Gururajan discloses the limitations of dependent claim 15.  Grigg further discloses the limitations of dependent claim 18
The medium of claim 15 (see rejection of claim 15 above), 
wherein the plurality of object-orientation modelors are arranged to change orders dynamically based on the given targeted action ((Grigg) in at least para 0154, para 0210, para 0415)
Claim 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2018/0040064 A1 by Grigg et al (Grigg) in view of US Pub No. 2005/0005261 A1 by Severin, in view of CN 105190564 B by Chan et al. (Chan), as applied to claim 1 above and further in view of US Patent No. 10,248913 B1 by Gururajan et al. (Gururajan)
In reference to claim 19:
The combination of Grigg, Severin and Chan discloses the limitations of independent claim 1.  Grigg further discloses the limitations of dependent claim 19. 
The medium of claim 1 (see rejection of claim 1 above), wherein:
the given targeted action comprises a plurality of sub-targets ((Gururajan) in at least Abstract; Col 1 lines 23-Col 2 lines 1-60, Col 3 lines 35-48, Col 4 lines 43-64, Col 10 lines 52-Col 11 lines 1-23); and
at least some targets of the plurality of sub-targets are expected to happen at different times in future ((Gururajan) in at least Abstract; Col 1 lines 23-Col 2 lines 1-60, Col 3 lines 10-49, Col 9 lines 26-42, Col 10 lines 52-Col 11 lines 1-23,) .
Both Grigg and Gururajan are directed toward analyzing transaction information in order to predict transaction related actions.  Gururajan teaches the motivation of targeting sub-targets expected to happen at different times in order to predict best actions as different points in a journey to be able to determine the amount of rides should be available and the best route for each point in a trip for the ride provider.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the probable of economic action analysis of Grigg to include grouping customer behavior and determining best option of Gururajan since Gururajan teaches the motivation of targeting sub-targets expected to happen at different times in order to predict best actions as different points in a journey to be able to determine the amount of rides should be available and the best route for each point in a trip for the ride provider.
In reference to claim 20:
The combination of Grigg, Severin and Chan discloses the limitations of independent claim 1.  Grigg further discloses the limitations of dependent claim 20. 
The medium of claim 1 (see rejection of claim 1 above), wherein:...
the plurality of object-orientation modelors ((Grigg) in at least FIG. 2; para 0076, para 0081, para 0196) ...
Grigg does not explicitly teach:
the given targeted action comprises a plurality of sub-targets ; and
a scaled propensity modelor used to calculate probability of a customer making an economic commitment;
a timing modelor used to calibrate moments in time when a customer is likely to engage with each subset of the plurality of sub-targets;
Gururajan teaches:
the given targeted action comprises a plurality of sub-targets ((Gururajan) in at least Abstract; Col 1 lines 23-Col 2 lines 1-60, Col 3 lines 35-48, Col 4 lines 43-64, Col 10 lines 52-Col 11 lines 1-23); and
the plurality of ...modelors comprises ((Gururajan) in at least FIG. 2:
a scaled propensity modelor used to calculate probability of a customer making an economic commitment ((Gururajan) in at least FIG. 13; Col 6 lines 39-44, Col 46 lines 38-64, Col 50 lines 58-Col 51 lines 1-32)
a timing modelor used to calibrate moments in time when a customer is likely to engage with each subset of the plurality of sub-targets ((Gururajan) in at least Abstract; Col 1 lines 23-Col 2 lines 1-60, Col 3 lines 10-49, Col 9 lines 26-42, Col 10 lines 52-Col 11 lines 1-23, Col 47 lines 10-Col 50 lines 1-52);
an affinity modelor used to capture ranked likes and dislikes of an entity’s customers for a first subset of targeted actions ((Gururajan) in at least FIG. 13, Col 16 lines 41-58, Col 17 lines 47-63, Col 26 lines 39-43, Col 50 lines 59-Col 61 lines 1-62);
a best action modelor used to create a framework for concurrent Key Performance Index for each subset of the plurality of sub-targets at different points in a customer’s journey((Gururajan) in at least Col 4 lines 34-44, Col 9 lines 57-Col 10 lines 1-3, Col 14 lines 21-28, Col 15 lines 42-Col 17 lines 1-25);
a cluster modelor used to group an entity’s customers based on the customers behavior into a finite list ((Gururajan) in at least Col 29 lines 40-65, Col 32 lines 55-67, Col 39 lines 7-15); and
wherein: a first subset of the plurality of ... modelors are used for a first subset of the plurality of sub-targets ((Gururajan) in at least FIG. 13, Col 16 lines 41-58, Col 17 lines 47-63, Col 26 lines 39-43, Col 50 lines 59-Col 61 lines 1-62);
a second subset of the plurality of ... modelors are used for a second subset of the plurality of sub-targets ((Gururajan) in at least FIG. 13, Col 16 lines 41-58, Col 17 lines 47-63, Col 26 lines 39-43, Col 50 lines 59-Col 61 lines 1-62); and
wherein the order in which the first subset of the plurality of ... modelors perform is different from the order in which the second subset of the plurality of ... modelors perform. ((Gururajan) in at least FIG. 13, Col 16 lines 41-58, Col 17 lines 47-63, Col 26 lines 39-43, Col 50 lines 59-Col 61 lines 1-62)
Both Grigg and Gururajan are directed toward analyzing transaction information in order to predict transaction related actions.  Gururajan teaches the motivation of targeting sub-targets expected to happen at different times in order to predict best actions as different points in a journey to be able to determine the amount of rides should be available and the best route for each point in a trip for the ride provider.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the probable of economic action analysis of Grigg to include grouping customer behavior and determining best option of Gururajan since Gururajan teaches the motivation of targeting sub-targets expected to happen at different times in order to predict best actions as different points in a journey to be able to determine the amount of rides should be available and the best route for each point in a trip for the ride provider.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2018/0040064 A1 by Grigg et al (Grigg) in view of US Pub No. 2005/0005261 A1 by Severin, in view of CN 105190564 B by Chan et al. (Chan), as applied to claim 1 above and further in view of Object Oriented and Ontology Alignment Patterns based Expressive Mediation Bridge Ontology (MBO) by Khan et al (Khan)
In reference to claim 22:
The combination of Grigg, Severin and Chan discloses the limitations of dependent claim 21.  Grigg further discloses the limitations of dependent claim 22
The medium of claim 21 (see rejection of claim 21 above), 
Grigg does not explicitly teach:
wherein the ontology of events comprises Concurrent Ontology Labelling Datastore (COLD) methodology.
Khan teaches:
wherein the ontology of events comprises Concurrent Ontology Labelling Datastore (COLD) methodology.((Khan) in at least Abstract; Section 2, section 3-3.1, Section 4)
Both Grigg and Khan utilize object oriented programming and classify objects.  Khan teaches the advantage of utilizing ontology labelling that provide bridging of classifications and matching in order to address the problem of the reusability of heterogenous data repositories where ontology modelling to incorporate object oriented design patterns and align the design patterns using ontology (see introduction).  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the object oriented classification process of Grigg to include ontology processes of Khan since Khan teaches the advantage of utilizing ontology labelling that provide bridging of classifications and matching in order to address the problem of the reusability of heterogenous data repositories where ontology modelling to incorporate object oriented design patterns and align the design patterns using ontology
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2018/0040064 A1 by Grigg et al (Grigg) in view of US Pub No. 2005/0005261 A1 by Severin, in view of CN 105190564 B by Chan et al. (Chan), as applied to claim 1 above and further in view of US Pub No. 2018/0137191 A1 by Yan (Yan)
In reference to claim 23:
The combination of Grigg, Severin and Chan discloses the limitations of independent claim 1.  Grigg further discloses the limitations of dependent claim 20. 
The medium of claim 1 (see rejection of claim 1 above), 
Grigg does not explicitly teach:
wherein the object-oriented labeled datasets formed according to a hierarchal taxonomy of events.
Yan teaches:
wherein the object-oriented labeled datasets formed according to a hierarchal taxonomy of events.((Yan) in at least Abstract; FIG. 4; para 0004, para 0016, para 0035-0037, para 0043)
Both Grigg and Yan are directed toward applying object oriented programming for predictive processing and in order to classify object.  Yan teaches that taxonomy of objects and classifying of objects is well known and applied in order to link first and second objects in a parent object, for example under the parent object clothes with a next tier object shoes, a lower tier would be running shoes and basket ball shoes can be linked.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the object oriented classification process of Grigg to include using known processes as taught by Yan such as hierarchical taxonomy since Yan teaches that taxonomy of objects and classifying of objects is well known and applied in order to link first and second objects in a parent object, for example under the parent object clothes with a next tier object shoes, a lower tier would be running shoes and basket ball shoes can be linked.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2018/0040064 A1 by Grigg et al (Grigg) in view of US Pub No. 2005/0005261 A1 by Severin, in view of CN 105190564 B by Chan et al. (Chan), as applied to claim 1 above and further in view of US Pub No. 2019/0378207 A1 by Kebner-Dunlap et al (Dunlap)
In reference to claim 24:
The combination of Grigg, Severin and Chan discloses the limitations of independent claim 1.  Grigg further discloses the limitations of dependent claim 24. 
The medium of claim 1 (see rejection of claim 1 above), the operations comprising:
Grigg does not explicitly teach:
steps for determining the set of actions required to achieve the given targeted action.

Dunlap teaches:
steps for determining the set of actions required to achieve the given targeted action. ((Dunlap) in at least para 0038, para 0048, para 0053, para 0088, para 0094-0095)
Both Grigg and Dunlap utilize predictive models that analyze customer behavior in order to predict actions.  Dunlap teaches the motivation of providing instruction on how to achieve goals in order to apply the predicted user behavior so the user may meet financial goals.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the predictive analysis of action of the user of Grigg to include applying the results to provide instruction on how to achieve goals as taught by Dunlap since Dunlap teaches the motivation of providing instruction on how to achieve goals in order to apply the predicted user behavior so the user may meet financial goals.
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2018/0040064 A1 by Grigg et al (Grigg) in view of US Pub No. 2005/0005261 A1 by Severin, in view of CN 105190564 B by Chan et al. (Chan), in view of Object Oriented and Ontology Alignment Patterns based Expressive Mediation Bridge Ontology (MBO) by Khan et al (Khan) in view of US Pub No. 2018/0137191 A1 by Yan (Yan) in view of US Pub No. 2013/0151491 A1 by Gislason (Gislason) in view of US Patent No. 10,366053 B1 by Zheng et al (Zheng), in view of US Pub No. 2002/0138285 A1 by DeCotiis et al. (DeCotiis), in view of US Pub No. 2010/0280927 A1 by Faith et al. (Faith) and further in view of US Pub No. 2015/0170288 A1 by Harton et al. (Harton), in view of US Pub No. 2014/0046895 A1 by Sowani et al. (Sowani), in view of US Pub No. Pub No. 2015/0199743 A1 by Pinel et al. (Pinel), in view of Aggregate discounted warranty cost forecasting considering the failed-but-not-reported events by Xin et al. (Xin) in view of WO 2017/081527 A1 by Sinha (Sinha)
In reference to Claim 26:
Grigg teaches:
(new) A method ((Grigg) in at least abstract), comprising:
obtaining, with one or more processors, for a plurality of entities, datasets ((Grigg) in at least FIG. 5, FIG. 15, para 0049, para 0068, para 0091, para 0116, para 0232, para 0283, para 0293, para 0309), wherein: the datasets comprise 
a plurality of entity logs  [record] ((Grigg) in at least para 0088, para 0293, para 0309);
the entity logs comprise events involving the entities  ((Grigg) in at least para 0046, para 0049-0050, para 0052, para 0068, para 0083, para 0107-0108);
at least some of the events are actions by the entities ((Grigg) in at least abstract; para 0055-0057, para 0068, para 0088, para 0096, para 0107, para 0108);
at least some of the actions are targeted actions ((Grigg) in at least in at least Abstract; para 0043, para 0045, para 0052-0057, para 0059, para 0198, para 0200-0201, para 0421);
orchestrating, with one or more processors, an object-orientated application or service ((Grigg) in at least para 0081) by:
forming a plurality of objects, wherein each object of the plurality of objects comprises a different set of attributes and events ((Grigg) in at least para 0081, para 0409-0412);
forming object-oriented labeled datasets based on the event and the attributes of each of the datasets ((Grigg) in at least para 0196), wherein:
the object-oriented labeled datasets formed according to an ontology of events ((Grigg) in at least para 0196);...
encoding the datasets in dimensional ...schema ...((Grigg) in at least 0081, para 0163, para 0196, para 0407-0408 wherein the prior art teaches vector machines and neural networks); and ...
a sequence function ((Grigg) in at least para 0043)...
assigning, with one or more processors, the given targeted action to a first subset of classes ....((Grigg) in at least para 0150, para 0154, para 0171, para 0173, para 0274); and
determining, with one or more processors, based on the assigning, the set of actions to achieve, or increase likelihood of, ...((Grigg) in at least para 0161, para 0171-0173, para 0274)
a timing modelor used to calculate probability of a customer making an economic commitment ((Grigg) in at least Abstract; para 0045, para 0053, para 0108, para 0157);
a ... modelor used to calibrate moments in time when a customer is likely to engage with the given targeted action ((Grigg) in at least para 0093-0094, para 0169, para 0172-0173, para 0205-0206);
an affinity [score-generation] modelor used to capture ranked likes and dislikes of an entity’s customers for a first subset of targeted actions ((Grigg) in at least FIG. 12; para 0057, para 0118-0119, para 0162-0163, para 0200, para 0205-0206);
an economic function used to:
gather economic objectives and economic constraints of an entity ((Griggs) in at least para 0137-0138, para 0159, para 0175, para 0198, para 0201, para 0203); and...
receiving, with one or more processors, a request to determine a set of actions to achieve, or increase likelihood of, a given targeted action, wherein: the given targeted action comprises a plurality of sub-targets  ((Grigg) in at least Abstract; para 0055-0057, para 0108-0109, ); and
at least some targets of the plurality of sub-targets are expected to happen at different times in future  ((Grigg) in at least FIG. 25; para 0055, para 0057, para 0109, para 0111, para 0252-0257, para 0307-0318);...
communications to consumers by an enterprise ((Grigg) in at least Abstract wherein the prior art teaches transaction between entities that include time frame of events; para 0044, para 0045, para 0048, para 0052);
communications to an enterprise by consumers ((Grigg) in at least Abstract wherein the prior art teaches transaction between entities that include time frame of events; para 0044-0045, para 0048, para 0052);
purchases by consumers from an enterprise ((Grigg) in at least Abstract wherein the prior art teaches transaction between entities that include time frame of events; para 0044-0045, para 0048, para 0052);
non-purchase interactions by consumers with an enterprise ((Grigg) in at least para 0049-0050, para 0053); and
a customer relationship management system of an enterprise ((Grigg) in at least Abstract wherein the prior art teaches transaction between entities that include time frame of events; para 0044-0045, para 0048, para 0052); and wherein:
the enterprise is a credit card issuer and the given targeted action is predicting whether a consumer will default ((Grigg) in at least para 0046-0048 wherein the prior art teaches forecasting sales receipts/payments and credit risk, para 0313; Table 10, Table 33-34);
the enterprise is a lender and the given targeted action is predicting whether a consumer will borrow ((Grigg) in at least para 0049-0050, para 0068, para 0083, para 0090).
Griggs does not explicitly teach:
wherein the ontology of events comprises Concurrent Ontology Labelling Datastore (COLD) methodology; and
wherein the object-oriented labeled datasets formed according to a hierarchal taxonomy of events;
adding version numbers to the datasets;
adding primary surrogate keys to the datasets and updating the version numbers; and
encoding the datasets in dimensional star schema and updating the version journey; and 
a cluster modelor used to group an entity’s customers based on the customers’ behavior into a finite list; and
forming a plurality of object-manipulation functions, each function being configured to leverage a respective class among the library or framework of classes, wherein the plurality of object-manipulation functions comprise:
a sequence function used to change a collection of events into a time sequences for processing;
a feature function used to gather features of a first object-orientation modelor and then use the features in a second object-orientation modelor;
an ensembling function used to combine a first subset of the library or framework of classes;
employ an allocation algorithm to maximize the objectives, and
assigning, with one or more processors, the given targeted action to a first subset of classes from the library or framework of classes of the object-orientated application or service; and
determining, with one or more processors, based on the assigning, the set of actions to achieve, or increase likelihood of, the given targeted action using a first subset of the plurality of object-manipulation functions leveraging the first subset of classes from the library or framework of classes of the object-orientated application or service, wherein the plurality of entity logs comprise:  numbers;
forming a library or framework of classes with a plurality of object-orientation modelors, wherein the plurality of object-orientation modelors comprises:
a scaled propensity modelor used to calculate probability of a customer making an economic commitment;...
an affinity modelor used to capture ranked likes and dislikes of an entity’s customers for a first subset of targeted actions;
a best action modelor used to create a framework for concurrent Key Performance Index of the given targeted action at different points in a customer’s consumers;
the enterprise is an insurance company and the given targeted action is predicting whether a consumer will file a claim;
the enterprise is an insurance company and the given targeted action is predicting whether a consumer will sign-up for insurance;
the enterprise is a vehicle seller and the given targeted action is predicting whether a consumer will purchase a vehicle;
the enterprise is a seller of goods and the given targeted action is predicting whether a consumer will file a warranty claim, the enterprise is a wireless operator and the given targeted action is predicting whether a consumer upgrade their cellphone, or the enterprise is a bank and the given targeted action is predicting GDP variation.
Khan teaches:
wherein the ontology of events comprises Concurrent Ontology Labelling Datastore (COLD) methodology ((Khan) in at least Abstract; Section 2, section 3-3.1, Section 4)
Both Grigg and Khan utilize object oriented programming and classify objects.  Khan teaches the advantage of utilizing ontology labelling that provide bridging of classifications and matching in order to address the problem of the reusability of heterogenous data repositories where ontology modelling to incorporate object oriented design patterns and align the design patterns using ontology (see introduction).  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the object oriented classification process of Grigg to include ontology processes of Khan since Khan teaches the advantage of utilizing ontology labelling that provide bridging of classifications and matching in order to address the problem of the reusability of heterogenous data repositories where ontology modelling to incorporate object oriented design patterns and align the design patterns using ontology
Yan teaches:
wherein the object-oriented labeled datasets formed according to a hierarchal taxonomy of events ((Yan) in at least Abstract; FIG. 4; para 0004, para 0016, para 0035-0037, para 0043)
Both Grigg and Yan are directed toward applying object oriented programming for predictive processing and in order to classify object.  Yan teaches that taxonomy of objects and classifying of objects is well known and applied in order to link first and second objects in a parent object, for example under the parent object clothes with a next tier object shoes, a lower tier would be running shoes and basket ball shoes can be linked.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the object oriented classification process of Grigg to include using known processes as taught by Yan such as hierarchical taxonomy since Yan teaches that taxonomy of objects and classifying of objects is well known and applied in order to link first and second objects in a parent object, for example under the parent object clothes with a next tier object shoes, a lower tier would be running shoes and basket ball shoes can be linked.
Severin teaches:
adding version numbers to the datasets ((Severin) in at least para 0175, para 0244, para 0362, para 0378-0386);
adding primary surrogate keys to the datasets and updating the version numbers ((Severin) in at least para 0175, para 0257, para 0378-0386, para 0436, para 0577); and...
forming a plurality of object-manipulation functions, each function being configured to leverage a respective class among the library or framework of classes ((Severin) in at least para 0065, para 0079, para 0105, para 0191, para 0193, para 0315, para 0042, para 0046), wherein the plurality of object-manipulation functions comprise:...
an ensembling function used to combine a first subset of the library or framework of classes ((Severin) in at least para 0079, para 0086)...
assigning, with one or more processors, the given targeted action [attribute] to a first subset of classes ... of the object-orientated application or service ((Severin) in at least para 0130, para 0147, para 0157, para 0293, para 0370), ...
forming a library or framework of classes with a plurality of object-orientation modelors, wherein the plurality of object-orientation modelors ((Severin) in at least Abstract; para 0039, para 0191-0193, para 0198, para 0402, para 0420, para 0460)comprises:...
Both Grigg and Severin are directed toward analyzing data using object oriented processes.  Severin teaches the motivation of adding versions to dataset when new data is provided and teaches the motivation of primary keys generated in order to have keys for use to identify data objects of records stored in the database when new records are created.  .  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data evaluation process of Grigg to include updated data versions and primary keys added of Severin since Severin teaches the motivation of adding versions to dataset when new data is provided and teaches the motivation of primary keys generated in order to have keys for use to identify data objects of records stored in the database when new records are created.
Both Grigg and Severin are directed toward object oriented data processing and classification of features/actions.  Severin teaches the motivation of ensembling/assembling to combine classes so that class objects can be mapped to descriptors in the model which allows values of different classes to be compiled without additional coding.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify object oriented data analysis process of Grigg to include the ensembling/assembling process of classes of Severin since Severin teaches the motivation of ensembling/assembling to combine classes so that class objects can be mapped to descriptors in the model which allows values of different classes to be compiled without additional coding
Gislason teaches:
encoding the datasets in dimensional star schema and updating the version journey; and ((Gislason) in at least para 0005, para 0010, para 0020, para 0023, para 0054, para 0137, para 0214, para 0219, para 0226, para 0232, para 0244-0245, para 0252, para 0263-0264, para 0267, para 0321-0322, para 0465).
Both Grigg and Gislason are directed toward analyzing data using object oriented processes.  Gislason teaches the motivation of adding keys for data versions in order to allow different tables of data to be joined when need and teaches the motivation of dimensional data modelling which includes for example star schema modelling in order to para modelling of data with different characteristics.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data evaluation process of Grigg to include updated data versions, primary keys added and dimensional modelling of Gislason since Gislason teaches the motivation of adding keys for data versions in order to allow different tables of data to be joined when need and teaches the motivation of dimensional data modelling which includes for example star schema modelling in order to para modelling of data with different characteristics
Gururajan teaches:
a cluster modelor used to group an entity’s customers based on the customers’ behavior into a finite list ((Gururajan) in at least Col 29 lines 40-65, Col 32 lines 55-67, Col 39 lines 7-15)
a best action modelor used to create a framework for concurrent Key Performance Index of the given targeted action at different points in a customer’s consumers ((Gururajan) in at least Col 4 lines 34-44, Col 9 lines 57-Col 10 lines 1-3, Col 14 lines 21-28, Col 15 lines 42-Col 17 lines 1-25); and
Both Grigg and Gururajan are directed toward analyzing transaction information in order to predict transaction related actions.  Gururajan teaches the motivation of grouping customer behavior and determining best actions as different points in a journey in order to a ride provider to be able to determine the amount of rides should be available and the best route for each point in a trip.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the probable of economic action analysis of Grigg to include grouping customer behavior and determining best option of Gururajan since Gururajan teaches the motivation of grouping customer behavior and determining best actions as different points in a journey in order to a ride provider to be able to determine the amount of rides should be available and the best route for each point in a trip.
The examiner notes that the claim limitations are obvious variants from each other. The prior art provides evidence that the scope and content of the prior art, whether in the same field of endeavor as that of the applicant’s invention or a different field of endeavor, included a similar or analogous ranking of customer behavior probability.  The prior art provides evidence that based on the intent of the ranking of customer behavior/preferences that there were design incentives or market forces which would have prompted adaptation of the known device (method, or product).  The prior art references provides evidence that the differences between the claimed invention and the prior art were encompassed in known variations or in a principle known in the prior art.  Therefore, one of ordinary skill in the art, in view of the identified design incentives or other market forces, could have implemented the claimed variation of the prior art, and the claimed variation would have been predictable to one of ordinary skill in the art.
Chan teaches:
forming a plurality of object-manipulation functions, each function being configured to leverage a respective class among the library or framework of classes
a sequence function used to change a collection of events into a time sequences for processing ((Chan) in at least para 0003, para 0005, para 0041-0042, para 0049-0050, para 0084, para 0250);
employ an allocation algorithm to maximize the objectives ((Chan) in at least para 0014, para 0027, para 0104, para 0115, para 0148, para 0242), and
assigning, with one or more processors, the given targeted action to a first subset of classes from the library or framework of classes of the object-orientated application or service; and
assigning, with one or more processors, the given targeted action to a first subset of classes from the library or framework of classes of the object-orientated application or service (Chan) in at least para 0033-0034, para 0059-0061, para 0090, para 0099-0100, para 0111, para 0114, para 0153); and
determining, with one or more processors, based on the assigning, the set of actions to achieve, or increase likelihood of, the given targeted action using a first subset of the plurality of object-manipulation functions leveraging the first subset of classes from the library or framework of classes of the object-orientated application or service ((Chan) in at least para 0012, para 0020, para 0027-0028, para 0032-0036, para 0038, para 0044-0045, para 0047-0048, para 0051-0052, para 0059-para 0071, para 0078-0079, para 0090, para 0111, para 0118,  para 0124, para 0126, para 0153, para 0191), wherein the plurality of entity logs comprise:  numbers ((Chan) in at least para 0001, ;
Both Grigg and Chan are directed toward sequence processes.  Chan provides the motivation that classification may include sampling interval having time sequence data trend can be of an irregular duration and using sequence processing in order to determine the irregularity in a trend in time sequence data for use in classification.  With respect to the “allocation” limitation.  Chan teaches the motivation for classification monitoring time series data in a class stack allocation in order to estimate and forecast memory capacity requirement to estimate stack growth rate.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify object oriented data analysis process of Grigg to include sequence processing and allocation as taught by Chen since Chan provides the motivation that classification may include sampling interval having time sequence data trend can be of an irregular duration and using sequence processing in order to determine the irregularity in a trend in time sequence data for use in classification.  With respect to the “allocation” limitation.  Chan teaches the motivation for classification monitoring time series data in a class stack allocation in order to estimate and forecast memory capacity requirement to estimate stack growth rate.
Zheng teaches:
a feature function used to gather features of a first object-orientation modelor and then use the features in a second object-orientation modelor ((Zheng) in at least Col 5 lines 35-54, Col 24 lines 58-64, Col 27 lines 10-48, Col 34 lines 52-66, Col 53 lines 17-30);
Both Grigg and Zheng teach object oriented data analysis and training processes.  Zheng teaches the motivation of using the output of a previous model as inputs to another model in order to refine the model for the analysis.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data content input evaluated in the predictive modelling of Grigg to include the output of an algorithm as taught by Zheng since Zheng teaches the motivation of using the output of a previous model as inputs to another model in order to refine the model for the analysis.
DeCotiis teaches:
a scaled propensity modelor used to calculate probability of a customer making an economic commitment ((DeCotiis) in at least FIG. 1; Abstract;  para 0006, para 0007, para 0032-0035,para 0113, para 0123, para 0134)
an affinity modelor used to capture ranked likes and dislikes of an entity’s customers for a first subset of targeted actions ((DeCotiis) in at least FIG. 2; para 0002-0003, para 0006; para 0032-0035, para 0046, para 0056, para 0108-0112, para 0117, para 0123, para 0134, para 0151) 
Both Grigg and DeCotiis utilize Object oriented programming in order to analyze transaction information to determine actions and teach algorithms using object oriented programming to calculate probability of actions and user preferences.  DeCotiis teaches the motivation of calculating a scaled propensity/likelihood and ranking user preferences of transaction activity in order to provide information to a merchant of products to stock and advertise.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the probable of economic action analysis of Grigg to include calculating a scaled probability/propensity based on economic data of Decotiis since DeCotiis teaches the motivation of calculating a scaled propensity/likelihood and ranking user preferences of transaction activity in order to provide information to a merchant of products to stock and advertise.  .
Faith teaches:
a timing modelor used to calibrate moments in time when a customer is likely to engage with the given targeted action ((Faith) in at Least FIG. 6; para 0128-0124, para 0132-0133);
Both Grigg and Faith are directed toward analyzing transaction information in order to predict transaction related actions.  Faith teaches the motivation of determining a time when a user is most likely to engage in an action as a mechanism to detect possible fraud.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the probable of economic action analysis of Grigg to include applying the time the customer is likely to perform an action as taught by Faith since Faith teaches the motivation of determining a time when a user is most likely to engage in an action as a mechanism to detect possible fraud.
Harton teaches:
the enterprise is an insurance company and the given targeted action is predicting whether a consumer will file a claim ((Harton) in at least para 0030, para 0038)
Both Grigg and Harton are directed toward predictive modelling to determine a business related action.  Harton teaches the motivation of applying predictive models to weather events in order to predict how many insurance claims are expected to be submitted where the claim history of insured customer within weather affected locations are submitted. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data content evaluated in the predictive modelling of Grigg to include insurance claims as taught by Harton since Harton teaches the motivation of applying predictive models to weather events in order to predict how many insurance claims are expected to be submitted where the claim history of insured customer within weather affected locations are submitted.
Sowani teaches:
the enterprise is an insurance company and the given targeted action is predicting whether a consumer will sign-up for insurance ((Sowani) in at least Abstract; para 0029, para 0047);
Both Grigg and Sowani are directed toward predictive modelling to determine an action.  Sowani teaches the motivation of applying predictive models to any of a plurality of industries include insurance industries for predicting the purchase of products in order to determine a likelihood of an entity purchasing a particular product within a time period.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data content evaluated in the predictive modelling of Grigg to include the likelihood of a purchasing of particular products of Sowani since Sowani teaches the motivation of applying predictive models to any of a plurality of industries include insurance industries for predicting the purchase of products in order to determine a likelihood of an entity purchasing a particular product within a time period.
Pinel teaches:
the enterprise is a vehicle seller and the given targeted action is predicting whether a consumer will purchase a vehicle ((Pinel) in at least para 0059-0065);
Both Grigg and Pinel are directed toward predictive modelling to determine an action.  Pinel teaches the motivation of applying predictive models for automobile sellers in order to predict and rank the vehicle models that potential buyer are likely to purchase  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data content evaluated in the predictive modelling of Grigg to include the industry specific modelling of Pinel of vehicle seller since Pinel teaches the motivation of applying predictive models for automobile sellers in order to predict and rank the vehicle models that potential buyer are likely to purchase  
Xin teaches:
the enterprise is a seller of goods and the given targeted action is predicting whether a consumer will file a warranty claim ((Xin) in at least Abstract; Introduction; FIG. 1; section 2, section 3-2, see annotated paragraph)
Both Grigg and Xin are directed toward predicting actions based on user behavior. Xin teaches the motivation of utilizing user likelihood of customer warranty of products that fail but are not reported by using statistical data of customer reporting versus repairs in order to determine warranty cost based on user behavior.    It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data content evaluated in the predictive modelling of Grigg to include modeling warranty reported of Xin since Xin teaches the motivation of utilizing user likelihood of customer warranty of products that fail but are not reported by using statistical data of customer reporting versus repairs in order to determine warranty cost based on user behavior. 
Sinha teaches:
the enterprise is a wireless operator and the given targeted action is predicting whether a consumer upgrade their cellphone, or the enterprise is a bank and the given targeted action is predicting GDP variation ((Sinha) in at least para 0214,  para 0217-0221).
Both Grigg and Sinha are directed toward modelling user behavior to determine an action. Sinha teaches the motivation of utilizing a model to analyze usage behavior in order to determine the best offer for purchasing a particular upgrade or service based on changes in user profile in response to user usage analysis  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data content evaluated in the predictive modelling of Grigg to include modeling for determining an upgrade in mobile phones of Sinha since Sinha teaches the motivation of utilizing a model to analyze usage behavior in order to determine the best offer for purchasing a particular upgrade or service based on changes in user profile in response to user usage analysis
The examiner notes that the claim limitations are distinct and mostly exclusive from each other including exclusive industries.  With respect to the different industries cited in the claim limitations, the prior art provides evidence that predictive models can be applied by the substitution of one industry with another.  The prior art further provides evidence that the use of predictive models and their functions were known in the art in a plethora of  industries.  Accordingly the prior art provides evidence that one of ordinary skill in the art could have substituted one known industry for another, and the results of the substitution would have been predictable.  See KSR
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY M GREGG/Examiner, Art Unit 3697                                                                                                                                                                                                        
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697